Exhibit 10(A)

 

FIRST AMENDMENT TO THE

CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED INCENTIVE COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

 

 

THIS FIRST AMENDMENT is made on this 17th day of January 2012, by Carpenter
Technology Corporation, a corporation duly organized under the laws of the state
of Delaware (the “Company”).

 

INTRODUCTION

 

The Company maintains the Carpenter Technology Corporation Stock-Based Incentive
Compensation Plan for Officers and Key Employees (the “Plan”) pursuant to an
amended and restated document effective as of July 1, 2011, for the benefit of
certain of the Company’s officers and key employees.  The Company now wishes to
amend the Plan to reflect minor changes.

 

Therefore, in order to fulfill the immediately preceding purpose, the Company
hereby amends Section 2.27 of the Plan, effective as of January 1, 2012, in its
entirety to read as follows:

 

“2.27. “Retirement” means the Participant’s termination of employment with the
Company with eligibility to receive a monthly retirement benefit payment in the
following month under either the General Retirement Plan for Employees of
Carpenter Technology Corporation (the “GRP) or the Supplemental Retirement Plan
for Executives of Carpenter Technology Corporation (the “SERP”).  In the event
that the Participant is neither eligible to participate in GRP or the SERP,
“Retirement” shall mean the Participant’s termination of employment with the
Company having attained the age and with the service that would have otherwise
been credited under the GRP or the SERP if the Participant was eligible to
participate in such plans, that would have qualified the Participant for a
monthly retirement benefit payment in the following month under one or both such
plans.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this First Amendment.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on the day and year first above written.

 

 

 

CARPENTER TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By: /s/ John Rice

 

Title: Vice President-Human Resources

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE

CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED INCENTIVE COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

 

 

THIS SECOND AMENDMENT is made on this 30th day of April 2013, by Carpenter
Technology Corporation, a corporation duly organized under the laws of the state
of Delaware (the “Company”).

 

INTRODUCTION

 

The Company maintains the Carpenter Technology Corporation Stock-Based Incentive
Compensation Plan for Officers and Key Employees (the “Plan”) pursuant to an
amended and restated document effective as of July 1, 2011, as further amended
on January 17, 2012, for the benefit of certain of the Company’s officers and
key employees.  The Company now wishes to amend the Plan to allow for cash
settlement of Restricted Stock Units granted under the Plan on and after the
effective date of this amendment.

 

Therefore, in order to fulfill the immediately preceding purpose, the Company
hereby amends the Plan, effective as of the date first above written, as
follows:

 

1.                                    By amending and restating
Section 6.3(d) in its entirety to read as follows:

 

“(d)                      Form and Timing of Payment of Restricted Stock Units: 
Payment of Restricted Stock Units shall be made as soon as practicable but not
later than 30 days following the later of the close of the Performance Period or
the close of the Restriction Period, as determined by the Committee and
specified in the applicable Award Agreement.  Payment shall be made in the form
specified in the Award Agreement, which may be either in:

 

(i)                                  Common Stock that has an aggregate Fair
Market Value equal to the Fair Market Value of the Restricted Stock Units at the
close of the Performance Period or other applicable period determined at the
Committee’s discretion and specified in the applicable Award Agreement; or

 

(ii)                              cash in an amount equal to the aggregate Fair
Market Value of the Restricted Stock Units at the close of the Performance
Period or other applicable period determined at the Committee’s discretion and
specified in the applicable Award Agreement.

 

The provisions of Section 6.4 below shall apply to any Award that is subject to
the application of Code Section 409A.”

 

--------------------------------------------------------------------------------


 

2.                                    By amending and restating
Section 6.4(a) in its entirety to read as follows:

 

“(a)                        A Participant may elect to defer payment of
Restricted Stock Units by making a valid, irrevocable election prior to: (i) in
the case of Restricted Stock Units that qualify as “performance based
compensation” (within the meaning of Code Section 409A), six months prior to the
end of the applicable performance period, provided that such election is made
before the amount of the compensation is readily ascertainable, or (ii) in the
case of Restricted Stock Units that are not “performance based compensation”
(within the meaning of Code Section 409A), 30 days following the grant of
Restricted Stock Units, provided that the election is made at least 12 months in
advance of the earliest date on which the Restricted Stock Units may otherwise
vest (disregarding for this purpose any vesting that may occur as a result of
death, Disability or Change of Control).”

 

3.                                    By adding a new Subsection (f) to
Section 6.4, to read as follows:

 

“(f)                         Restricted Stock Units deferred pursuant to this
Section 6.4 shall continue to be credited in the number of shares subject to the
Award that are being deferred and shall be paid in the same form as provided for
in the applicable Award Agreement based on the Fair Market Value of the shares
subject to the Award at the time of payment.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Second Amendment.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the day and year first above written.

 

 

 

CARPENTER TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By: /s/ John Rice

 

Title: Vice President-Human Resources

 

--------------------------------------------------------------------------------